Sub-Item 77C DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS Dreyfus Tax Exempt Cash Management MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Tax Exempt Cash Management (the “Fund”) was held on February 12, 2010 at 12:00 pm. Out of a total of 6,292,774,455.860 shares (“Shares”) entitled to vote at the Meeting, a total of 2,872,248,899.710 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 12, 2010 at 5:00 pm, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 2,393,705,339.410 315,115,215.590 Fund’s policy regarding borrowing 2. To approve the Fund’s 2,392,169,693.800 317,205,912.230 162,873,293.680 policy regarding lending 3. To permit investment in 2,433,762,700.360 286,283,020.590 152,203,178.760 other investment companies A Special Meeting of Shareholders of Dreyfus Tax Exempt Cash Management (the “Fund”) was held on February 12, 2010 at 5:00 pm. Out of a total of 6,292,774,455.860 shares (“Shares”) entitled to vote at the Meeting, a total of 2,873,594,808.480 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 14, 2010, not having received the required vote of the holders.
